Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not adequately describe a mold for manufacturing a wind turbine blade, nor a method for manufacturing a wind turbine blade using such a mold, the mold including an upper mold component split into first and second upper mold parts along a longitudinal axis of the wind turbine blade, wherein the first and 
The original disclosure does not include the words “independent” or “independently”, no support has been found for such a claim limitation, and Applicant has not pointed out where support may be found for such a claim limitation. Note that “[w]ith respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims”, MPEP § 2163(II)(A).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “the second mold part” should be --the second upper mold  part-- to clearly refer to the previously-recited structure. Dependent claims 2-15 are indefinite due to their dependence from indefinite independent claim 1.
Claim 2 is indefinite in that it appears to claim less than independent claim 1 from which claim 2 depends; claim 1 requires that the first and second upper mold parts “are 
In claim 5, line 4, “the upper mold part” is indefinite as to which of the first and second upper mold parts is intended.
In claim 7, lines 2-3, “the upper mold part” (twice) is indefinite as to which of the first and second upper mold parts is intended.
In claim 8, lines 2-3, “the upper mold part” (twice) is indefinite as to which of the first and second upper mold parts is intended.
In claim 9, line 1, “the scaffolding” lacks antecedent basis in the claim (for examination purposes only, it will be assumed that claim 9 should depend from claim 6).
Claim 15 is indefinite in that the claim recites “The method according to claim 1”, but claim 1 is not directed to a method (for purposes of examination, it will be assumed that claim 15 should depend from claim 13).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner et al. (US 2011/0100542; equivalent to cited DE 10 2008 038 620).
Faulkner et al. teach a mold for manufacturing a wind turbine blade, comprising:
a lower mold component 3, 4; and
an upper mold component comprising first and second upper mold parts 5, 6 which are split along a longitudinal axis as well as a transverse axis (claim 11; see paragraph [0012]), which are connected to (claim 3) and configured to independently rotate with respect to the lower mold component (claims 2, 4—the rotation of the first upper mold part 5 via hinge 10 is clearly independent of the rotation of the second upper mold part 6 via hinge 11, since the hinge mechanisms are clearly not structurally interdependent), as well as being configured to independently translate sideways with respect to the opposite lower mold component (via wheels 7—the sideways movement of the second upper mold part 6 via the wheels is clearly independent of the rotation of the first upper mold part 5, since the sideways movement removes the second upper mold part from proximity to the first upper mold part, in particular for a separation region to accommodate a movable working platform as disclosed at paragraph [0018]);

Faulkner et al. also teach a method comprising manufacturing a wind turbine blade in such a mold by a resin infusion process or a vacuum assisted molding (see paragraph [0021]), including moving the upper mold parts to open the mold cavity.

Claims 1-3, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2008-2312141 (Figures 9-11).
Japan ‘141 teaches a mold for manufacturing a wind turbine blade, comprising:
a lower mold component 8a; and
an upper mold component comprising first and second upper mold parts 8b, 12b which are split along a longitudinal axis as well as split along a transverse axis (clearly shown in Figure 11), which are connected to (claim 3) and configured to independently move sideways with respect to the lower mold component (claim 2) along movement directions 13;
wherein the lower and upper mold components form a mold cavity in a shape of a wind turbine blade.
Japan ‘141 also teaches a method comprising manufacturing a wind turbine blade in such a mold by an autoclave process or a resin infusion process (RTM—resin transfer molding), including moving the upper mold parts to open the mold cavity.

s 1-4, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Patent 9,573,325; equivalent to WO 2013/097859; Figures 3-4; col. 8, lines 22-48; col. 9, lines 4-11).
Davis et al. teach a mold for manufacturing a wind turbine blade, comprising:
a lower mold component 52; and
an upper mold component 54 comprising first and second upper mold parts 403, 404 which are split along a transverse axis (claim 11) and are also split along a longitudinal axis (see col. 9, lines 4-11), which are connected to (claim 3) and configured to independently rotate with respect to the lower mold component (claims 2, 4) as described at col. 8, lines 22-48;
wherein the lower and upper mold components form a mold cavity in a shape of a wind turbine blade.
Davis et al. also teach a method comprising manufacturing a wind turbine blade in such a mold by a resin infusion process (see col. 15, lines 1-7), including moving the upper mold parts to open the mold cavity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Faulkner et al. (US 2011/0100542; equivalent to cited DE 10 2008 038 620), Japanese Patent Document 2008-232141 (Figures 9-11) and Davis et al. (U.S. Patent 9,573,325; equivalent to WO 2013/097859).
Each of Faulkner et al., Japan ‘141 and Davis et al. disclose a mold for manufacturing a wind turbine blade substantially as claimed, as described above, except for guide rails configured to guide at least one of the upper mold pars during movement thereof (claim 5), and except for an actuator configured to move at least one of the upper mold parts (claim 10). However, mold guide rails are notoriously well known in the molding art for guiding a movable mold part during its opening/closing movement, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify any one of Faulkner et al., Japan ‘141 and Davis et al. by providing such conventional guide rails for guiding at least one of the upper mold parts during opening/closing movement thereof in order to facilitate movement of the movable mold parts, and in order to accurately guide the movable mold parts to thereby assure accurate repeated positioning of the movable mold parts in the mold-closed position (note the disclosure of Faulkner et al. at paragraph [0017] regarding guide elements for precise alignment). Moreover, it would have been obvious to a skilled artisan to modify any one of Faulkner et al., Japan ‘141 and Davis et al. by providing an actuator configured to move the movable mold parts in order to increase productivity by minimizing manual labor by the machine operator and in order to facilitate automation of machine operation.

s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Faulkner et al. (US 2011/0100542; equivalent to cited DE 10 2008 038 620), Japanese Patent Document 2008-232141 (Figures 9-11) and Davis et al. (U.S. Patent 9,573,325; equivalent to WO 2013/097859), in view of Robinson (US 2015/0336334; Figure 3; paragraphs [0077]-[0087]).
Each of Faulkner et al., Japan ‘141 and Davis et al. disclose a mold for manufacturing a wind turbine blade substantially as claimed, as described above, except for at least one of the upper mold parts configured to serve as a scaffolding. Robinson discloses a mold for manufacturing a wind turbine blade, the mold including upper and lower mold parts 32, 34 wherein the upper mold part rotates (via hinge 50) between a closed position engaged with the lower mold part and an open position adjacent to the lower mold part, and each of the mold parts includes a horizontal perimeter surface (e.g., 32us) configured to serve as a scaffolding platform to permit operator access to step device 1000 when the upper mold part has moved into the open, adjacent position (see paragraphs [0077]-[0087]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify any one of Faulkner et al., Japan ‘141 and Davis et al. by providing a perimeter scaffolding to the upper mold parts in order to facilitate access to the mold cavity when the mold is open, as suggested by Robinson.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Faulkner et al. (US 2011/0100542; equivalent to cited DE 10 2008 038 620), Japanese Patent Document 2008-232141 (Figures 9-11) and Davis et al. (U.S. Patent 9,573,325; .
Each of Faulkner et al., Japan ‘141 and Davis et al. disclose a mold for manufacturing a wind turbine blade substantially as claimed, as described above, except for sealing means configured to seal the upper mold parts against each other. Each of Schibsbye, Christiansen et al. and EP ‘315 disclose a mold for manufacturing a wind turbine blade wherein sealing means are utilized for sealing the mold parts with respect to each other. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify any one of Faulkner et al., Japan ‘141 and Davis et al. by providing sealing means for sealing the upper mold parts against each other in order to reliably enclose the mold cavity for dimensional accuracy of the molded product and/or in order to make the mold parts air-tight to facilitate the use of vacuum during the molding process, as is conventional in the art as evidenced by any one of Schibsbye, Christiansen et al. and EP ‘315.

Response to Arguments
Applicant's arguments filed 12 Feb 2021 have been fully considered but they are not persuasive. 
Applicant argues that Faulkner et al. do not teach that the first and second upper mold parts are not “movable in a sideways direction or rotatable with respect to the lower mold component”, since only one of the upper mold parts is movable in a sideways direction. However, Faulkner et al. clearly discloses that each of the upper 
Applicant argues that the upper mold component of Japan ‘141 is not “split … along a longitudinal axis of the wind turbine blade”, since the upper mold parts 8b, 12b “are off-center and not split along the longitudinal axis”. However, even though the first and second upper mold parts of Japan ‘141 are longitudinally split “off-center” as shown in the drawings of Japan ‘141, such is not precluded by the claims, and such an off-center split is still a longitudinal split along the longitudinal axis of the wind turbine blade.
Applicant argues that Davis et al. does not disclose that the upper mold component is split along a longitudinal axis, since only a transverse split is shown. However, such a longitudinal split is disclosed in Davis et al. at col. 9, lines 4-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAMES P MACKEY/Primary Examiner, Art Unit 1744